                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                         CASE NO. 3:19-CR-345-FDW-DCK


UNITED STATES OF AMERICA,                    )
                                             )
                        Plaintiff,           )
                                             )
v.                                           )                ORDER TO UNSEAL
                                             )
ARLANDO M. HENDERSON,                        )
                                             )
                    Defendant.               )
_________________________________

       THIS MATTER IS BEFORE THE COURT on the “Government’s Motion To Unseal”

(Document No. 6) filed December 10, 2019. Having carefully considered the motion, and for

good cause shown, the undersigned will grant the motion.

       IT IS, THEREFORE, ORDERED that the “Government’s Motion To Unseal”

(Document No. 6) is GRANTED, and the Indictment and Arrest Warrant and the materials filed

herein shall be UNSEALED.

       SO ORDERED.


                                        Signed: December 10, 2019
